PER CURIAM.
In a petition for rehearing filed herein by Rosa Mashunkashey, the statement is made that Charles Mashunkashey died pending the appeal, and all the property involved herein has descended to persons under no governmental restrictions. We are asked to modify our order on that account. This we cannot do. This court is not the forum to explore in the first instance the facts of death and descent, nor the law ajjplicaMe thereto. If facts have arisen pending the appeal which justify any alteration or modification of the orders appealed from, such matters should be formally presented to the trial court, opportunity given to answer them, and the issues there determined.
The petition for rehearing is denied,